Non-Technical Summary

RADZYN CHEEMINSKI WIND FARM PROJECT
AND GRUTA WIND TURBINE,
POLAND

greenbear7
Introduction

The Green Bear consortium, one of the leading wind power operators is developing two
separate wind farm investments (further referred to as Project No.1 and Project No.2) in
northern part of Poland, kujawsko-pomorskie voivodeship. The Project No. 1 will be
developed in the Radzyh Chetminski commune with one wind turbine generator (WTG)
located in the adjacent commune of Wabrzezno. The Project No. 2 is being developed in the
commune of Gruta, also neighboring the Radzyn Chetminski commune. All of these
communes administratively belong to Grudziqgdz county, Kujawsko-Pomorskie voivodeship.
The aim of this non-technical summary is to ensure that a cumulative assessment of the
planned wind farm developments in the region is presented to enable meaningful public and
stakeholders engagement process.

Attached to this document are non-technical resumes which are integral part of the
Environmental Impact Assessment Reports which are presented separately. In line with the
Polish environmental regulations the Environmental Impact Assessments were completed
for the projects by the competent authorities..

General presentation

Green Bear Corporation Poland Sp. z 0.0. was founded in 2007 and since then it has been
active on the Polish market, designing, constructing and managing wind farms.

As one of the leading wind farm developers, the company is committed to guide the
business activity in accordance with the sustainable development principles, including
among others:

¢ Efficient use of resources, including the development of cleaner and more efficient
energy technology and development of energy generation means based on
renewable sources;

¢ Environmental protection with minimization of the environmental impact of all
business activities and participation in initiatives that contribute to the conservation of
the environment;

+ Support social development.

Project No.1

Green Bear company (the developer) intends to construct Project No.1 wind farm, which is
to be located in:

¢  Radzyn Chetminski and Wabrzezno communes (further referred to as Radzyn wind
farm)

The investment is divided into two stages:
¢ Stage |- 12 WTGs located in the Radzyn Chetminski commune;
¢ Stage Il — 1 WTG in the Wabrzezno commune.
Construction of a typical wind farm includes the following:
* WTGs and relevant technical infrastructure;
* Internal roads and maneuvering areas;

+ Assembly and storage yards.

greenbear7
Details regarding structure of the Project No.1 are given below:

Radzyn wind farm - under development, total capacity of maximum 39 MW, and it will
consists of 13 WTGs, medium-voltage underground power transmission lines, a transformer
station, telecommunication lines connecting the WTGs with the transformer station, and
internal roads and maneuvering yards. Initially 13 wind turbines were planned to be located
within Radzyn Chetminski commune, however due to potential impact of WTG No. 12 on
birds, its construction was cancelled and the development of WTG No.12W in Wabrzezno
commune is planned to be implemented.

The wind farm part located within the Radzyn Chetminski commune was developed by GB
Radzyn 401 Sp. z.o.0 while the WTG in the Wabrzezno commune was developed by GB
Ksiqzki 405 Sp. z 0.0.

The maximum hub height of the turbines reaches 119-140 m depending on the chosen
variant, and the maximum total height 187.5 m for Wabrzezno and 200 m for turbines
located in Radzyn Chetminski commune.

Project No.2

Green Bear company (the developer) intends to construct Project No.2 wind farm, which is
to be located in:

* Boguszewo (Gruta commune), further referred to as Gruta wind turbine.
Construction of a typical wind turbine includes the following:
* Tower, rotor, nacelle, wind farm foundation and relevant technical infrastructure;
* Internal roads and maneuvering area;
+ Assembly and storage yards.
Details regarding structure of the Project No.2 are given below:

Gruta wind turbine — constitutes extension by one WTG of the previously constructed 24
WTGs of the Linowo wind farm. Total capacity of the wind farm will amount 50 MW
generated by 25 WTGs. Unlike the other WTGs of the Linowo wind farm, the additional WTG
of the Gruta wind turbine will transmit the generated power directly to the existing medium
voltage network.

The maximum height of the turbine reaches 150 m.

Wind turbine description

A typical wind turbine consists of a tower and a nacelle comprising a rotor and measurement
apparatus. The rotor is composed of the blades and an axle, attached to each other by a
bearing. The blades are moved by the wind and transmit this force to the bearing, which is
connected to a multiplier that increases the axle speed. Mechanical energy is transferred
from the multiplier to an electricity generator, which transforms it into electricity for
subsequent injection into the grid.

greenbear7
Source: www.vestas.com

Project No.1

The wind turbines installed in Radzyn Chetminski commune are not chosen yet. Most
probably they will be produced by one of the following companies: Vestas, Enercon,
Gamesa, GE Wind Energy or Siemens. The turbines are installed on maximum 140 m
towers with blades of a maximum diameter 113 m. The maximum height of the turbines
reaches 200 m (tower plus blades). Each of the turbines can generate 3 MW of power.

The wind turbine installed in Wabrzezno county is not chosen yet neither. The same WTGs
providers as for the Radzyn Chetminski part are considered. The turbine maximum height
reaches 187.5 m (tower plus blades). The turbines can generate 3 MW of power.

Project No.2

Individual turbines in Linowo wind farm are located in a distance of approximately 300 m
from each other. The wind turbines installed are manufactured by Vestas (type: Vestas V90,
hub height 105 m, rotor diameter 90 m. The maximum height of the turbines reaches 150 m.
Each of the turbines can generate 2 MW of power. One of the turbines was not built and it is
currently under development (Gruta wind turbine).

The planned wind farms are located in northern Poland, kujawsko-pomorskie voivodeship,
Grudziadz county.

Project No.1 Location

From the geomorphologic point of view, the Radzyn wind farm is located in Pojezierze
Chetminskie mezoregion. Twelve WTGs (12 WTGs from the stage | and 1 WTG from the
stage Il) will be located in the area of Radzyn Chetminski commune, Grudziadz county,
kujawsko-pomorskie voivodeship at land plots situated at Zielnowo, Kneblowo, Rywatd,
Mazanki, Nowy Dwor, Radzyn Wybudowanie, Gotebiewo and Stara Ruda villages.

One WTG (stage Il) will be located in the Wabrzezno commune, Grudziadz county,
kujawsko-pomorskie voivodeship at land plots of Jarantowice village.

The surroundings comprise predominantly rural areas with arable fields with sparsely
populated areas.

The areas of the investment are located outside major and dense forest complexes, marshy
areas, areas identified as valuable for scientific interest. During the inventorying and

greenbear7
observation works completed to date, the areas have not been found to be important for
birds (attractive feeding grounds, routes of regular migration passages, routes of regular
passages to feeding grounds or roosting places).

Project No.2 Location

From the geomorphologic point of view, the Gruta wind turbine is located Pojezierze
Chetminskie mezoregion. From administrative point of view the project is situated in Gruta
commune, Grudziadz county, kujawsko-pomorskie voivodeship.

The surroundings comprise predominantly rural areas with arable fields with sparsely
populated areas, built up with detached houses of rural character (located over 420 m from
the investment).

Geographically Gruta wind turbine is a part of already existing Linowo wind farm.

Below you will find a map with the layout comprising locations of WTGs belonging to both

“ eyF »

Project No.1 and Project No.2.

Suc
Rationale for this Project

In line with European Climate Change Program, many European countries, including Poland,
have adopted national programmers aimed at reducing emissions. These cover various
policies, adopted at the European level as well as national levels, includes among others:

+ Planned increase in use of renewable energy (wind, solar, biomass)

+ Improvements in energy efficiency in e.g. buildings, industry, household appliances;

greenbear7
The main regulations of EU countries to reduce emissions is the cost-effectively Emission
Trading Scheme of carbon dioxide and legislation tackling with emissions of fluorinated
greenhouse gases.

In March 2007, the EU approved an ambitious climate change and energy plan to limit
greenhouse gas emissions by at least 20% by 2020 (comparing to 1990 levels) and
achieve, by 2020 a target of 20 % of total EU primary energy use through renewable energy.
In January 2008, the European Commission proposed an energy and climate package to
achieve objectives of reducing greenhouse gas emissions and boosting renewable energies
by 2020. Currently, the UN are attempting to finales a legally binding global climate treaty to
succeed the Kyoto Protocol in 2013.

Poland, currently is finalizing formal approval of its energetic policy until 2030 ”Polityka
energetyczna Polski do 2030 roku”. Based on this draft document Poland plans to increase
the fraction of renewable sources in total energy consumption by at least 15 % by 2020 with
its further growth. Currently the percentage of energy produced through renewable energy is
significantly smaller, although it is in line with the “road map” for achieving the goal.

The development of wind energy is one of the measures to be implemented, which leads to
the limitations of air emissions and increase of energy production from renewable sources.
The main benefit is that wind turbines convert the wind’s kinetic energy to electricity, while
producing none of the emissions to the air. Conventional energy sources, mainly based on
various types of coal incineration, when producing energy generate emissions o'
greenhouse gases, SO2, dust and others.

According to the EIA report, the expected annual energy production from Project No.1 will
amount approximately 130,000 MWh. Therefore the environmental benefit of the project wil
be to reduce greenhouse gases emission in an amount of 82,940 tons per year (calculated
based on an emission factor, representative for projects supplying additional electricity to the
grid, as of 0.638 tCO2/MWh, produced for Poland in 2012).

Based on the EIA report, an estimated energy production from the Project No.2 (1 WTG) —
Gruta wind turbine will equal approximately to 4,480 MWh. Therefore the environmental
benefit of the project will be to reduce greenhouse gases emission in an amount of 2,858.2
tons per year (calculated based on an emission factor, representative for projects supplying
additional electricity to the grid, as of 0.638 tCO2/MWh, produced for Poland in 2012).

Apart from saving the greenhouse gases emission, both Project No.1 and Project No.2 wil
also result with significant ‘avoidance’ of post — combustion emissions. As an example, the
equivalent production of electricity by the largest Polish hard-coal power plant in Kozienice
would result with the following emissions (estimations based on Elektrownia Kozienice
emission factors for 2011).

Project No.1:
¢ PM: approx. 29 tons/year;

* SOs: approx. 862 tons/year;
¢ NOx: approx. 562 tons/year

Project No. 2:
+ PM: approx. 1 tons/year;

* SOs: approx. 30 tons/year;

greenbear7
¢ NOx: approx. 19 tons/year

The emissions are calculated based on typical emission factors for a regular coal fired power
plant.

Exploitation of the subject wind farms is therefore a measure to avoid the emissions to the
atmosphere of the comparable amounts of pollutants. Future activation of the both wind farm
projects will increase those advantages.

The issues which are in favor for location of the wind farm in this region include among
others, approving attitude of the local Authorities, lack of protected areas in the
neighborhood and favorable wind conditions; additionally successful realization of such
investment is connected with benefits for the local communities, including reconstruction of
power supply installations, new occupation and improvement of the local road infrastructure.

Legislative Context and Public Consultations

According to environmental regulations on disclosure on environmental information, public
participation in environment protection and on environmental impact assessments, an
Environmental Impact Assessment (EIA) procedure must be performed for projects which
can always significantly impact the environment (group | projects) or particular ones which
can potentially impact the environment (group II projects), or may impact an area of
‘Natura 2000’ protected land. An EIA is carried out to obtain a decision on Environmental
Conditions (environmental decision) which is obligatory for a realization of an individual
project.

In the administrative procedure for the Project No.1 and Project No.2, the Authorities,
including County Authorities, obligated the Investor to prepare EIA reports for the both
planned projects. For the WTG located out of the RadzyN Chetminski commune the
individual EIA procedure was conducted, as this WTG was considered for development after
completion of the EIA procedure for the Radzyn project.

Information on the planned investment together with EIA Reports were made available for
comments of the public, including local communities and potential interested parties, such as
nature protection bodies and ecological organizations. Announcements on Radzyn and
Wabrzezno projects were presented to the public in all villages where the project would be
conducted, as it is routine and accepted practice in the region. As required environmental
and sanitary authorities were informed about the investment to come up with any potential
issues. In addition, the society of the communes has been notified on the planned
investment through articles printed in the local press, including:

«  “Nasza Gmina, Radzyn Chetminski”, a weekly magazine popular in the area.

Following preparation of the EIA reports the investor has been granted with the relevant
environmental decisions for the Project No.1:
* The environmental decision for WTGs located in Radzyn Chetminski commune, the
decision no. BPK.6220.1.2010.2011.2012.2013.AF, issued on July 29, 2013
* The environmental decision for WTG located in Wabrzezno commune, the decision
no. WRS.6220.6.14.2011 was issued March 17, 2014.

Following preparation of the EIA reports the investor has been granted with relevant
environmental decisions for the Project No.2:

greenbear7
¢ The environmental decision for Linowo wind farm (includes Gruta wind turbine) no.
INB.7331-25-2/08/09, issued on November 6, 2009 (the decision issued for the whole
Linowo wind farm). The provisions with regard to 1 WTG, Gruta wind turbine, were
transferred to GB Gruta 403 Sp. z 0.0. with the decision no. IBN.7331-25-2/08/09/11,
issued on May 30, 2011.

The decisions are attached.

The key environmental conditions for the project have been set forth:
* to use materials with no adverse impact on the environment;

* to use construction equipment complying with noise and exhaust fumes abatement
levels while excavating for foundations and building provisional access roads;

* to survey noise levels after project completion/start-up;

* to conduct post-development bats and birds monitoring for 3 years within 5 years
after project set-up;

* to comply with the ban on noisy works at night and to conduct noise monitoring,
where applicable.

Radzyn wind farm and Gruta wind turbine are at the initial stages of the projects
development and all the turbines are in possession of relevant environmental decisions.

As part of the pre-development procedure, apart from the required public consultations
including EIA disclosure, the developer organized additional meetings for any party
interested in the project development. During the public consultation, stakeholders were
informed on potential impacts associated with the investment, in particular impacts on
landscape, acoustic environment, shadow flicker phenomena and infrasound. Three local
inhabitants/families protested against the investment in Radzyn and submitted a formal
protest to the investors. The protest was associated mainly with potential negative impacts
humans health and on the birds population. The protests were decide to be unfounded,
which was explained in the environmental decision justification.

What is the current condition of the existing environment?

The planned Project No.1 and Project No.2 WTGs are not situated within borders of any
nature and landscape protected areas. The investments are located over 9.5 km north from
the borders of ‘Natura 2000’ special habitats protection zones (Specjalny Obszar Ochrony
Siedlisk PLH 040033 ‘Dolina Osy’).

Project No.1

As a part of the pre-investment process, including preparation of the EIA report, several-day
long series of ornithological observations were conducted for the project.

Birds monitoring was conducted between March 2009 and April 2013 at future Radzyn wind
farm area.

Birds monitoring at the future Wabrzezno wind turbine location (stage 2) allowed identifying
presence of White stork (Ciconia ciconia), White-tailed Eagle (Haliaeetus albicilla) or

greenbear7
Common raven (Corvus corax). According to the EIA the subject area is of average
significance from the ornithological point of view and it should not affect local avifauna. The
most valuable areas are located over 3 km from the investment (wetlands grown with willows
are situated at Sicienski canal, Blizienko village and in the vicinity of Pojezierze Chetminskie
lakes).

In Radzyh commune 105 bird species were identified, including 92 protected ones and 7
partly protected. These included White stork (Ciconia ciconia), White-tailed
Eagle (Haliaeetus albicilla), marsh-harrier (Circus aeruginosus) or Crake (Crex crex).
According to the EIA the subject area is of average significance from the ornithological point
of view and the wind farm development should not affect local avifauna.

For each of the wind farms, there were a year-lasting bats observations conducted. No bats
were identified in the area of Wabrzezno wind turbine. During observations at Radzyn
location, bats belonging 5-6 bats species, depending on the season, were identified. Bats
were identified in 3 the listening points, located close to water reservoirs, at fields with rows
of trees and close to forested areas. No bats activity was noted at open spaces. Taking into
account the status of protection, all these are included in a group with low risk of quantity
change and therefore with no needs of undertaking significant conservations measures,
however temporary limitation of wind turbines operations at the subject listening points area,
was recommended in the EIA.

Below you will find a map presenting distances of the WTGs in Radzyn Chetminski
commune to the nearest nature protection areas (source: http.geoserwis gdos.gov.pl/mapy/).
The red circle indicates an approximate location of Project No.1.

Project No.2

greenbear7
Birds monitoring was conducted between April 2008 and March 2009 at the future Gruta
wind turbine area.

With respect to the Gruta wind turbine the investment is not expected to influence birds
transportation routes. Among the most valuable bird species identified were White stork
(Ciconia ciconia), Black stork (Ciconia nigra), Mute swan (Cygnus olor), White-fronted goose
(Anser albifrons) and mallard (Anas platyrhynchos), and a few others.

The Environmental Impact Assessments conducted for the wind farms showed the locations
should not have influence on the migration of birds.

Below you will find a map presenting distance of the WTG 12G location to the nearest nature
protection areas (source: Raport o oddziatywaniu na Ssrodowisko przedsiewziecia
polegajgcego na budowie farmy wiatrowej o tgcznej mocy 50 MW w okolicy miejscowosci
Linowo | miejscowosciach sasiednich)

Ke Komploks toto
ia:

aktvactncn

\ oy

Social impacts

Development of the Project has not required any displacement of the people or business -
no physical or economical resettlement had taken or will need to take place. The land for the
Project purposes was achieved based on lease contracts signed with the land owners.

The Project has direct socio-economic impacts on development of all relevant communes
and local inhabitants. The following direct impacts have been identified:

¢ increase of the commune tax income;
* increase of the annual income of land leasers for each;

* improvement of the local communication routes;

greenbear7
10

¢ donations from the investor for heath programs.

The negative impact is related to decrease of the land area used for agricultural purposes,
however, this is compensated by the land lease fees.

The Company is going to implement measures to compensate any damages that could
result from the construction works undertaken. In general, any works-related damages
reported by the land owners will be immediately verified on-site by the Company
representative assisted by the land owner. Then the range of damages and a compensation
level will be evaluated by the expert (appraiser). Agreed compensation will be paid to the
victim.

What impacts during construction will there be?

The main impacts of the projects associated with the wind farm development relate to earth
works (primarily during setting of foundations for the towers), construction works and
increased transport traffic and include intrusion and disturbance within soils strata,
temporary change of groundwater level (when groundwater draining is required during the
construction), increased noise and vibration.

The Company is going to implement the best practice to limit the nuisance of the
construction works. To limit the impact the investor is going to apply such measures as:

¢ to use construction equipment complying with noise and exhaust fumes abatement
levels while excavating for foundations and building provisional access roads;

¢ to plan transport routes for cars and heavy machinery in such way that local citizens
are least disrupted; in addition, to reduce noise emissions during the investment
delivery stage, construction works which could cause excessive noise emissions
should be reserved for daytime and organized in such a manner to reduce the noise-
related nuisance to a minimum;

¢ to provide protection of trees within the access roads construction site with protective
bands which should be removed immediately upon completion of construction works.

¢ to prevent contamination of construction site with polluting substances, e.g. by well
sealed fuel distribution to equipment and vehicles operated during construction and
maintenance;

* to conduct waste management in line with the provisions of Waste Act and local
commune regulations.

What will be the impacts during operation?

Completed investigations and public consultations conducted primarily as part of the
environmental impact assessments procedure identified that main environmental impacts
associated with the operation of the wind farm refer to increased noise levels, change in the
landscape and influence on avifauna and bats. In addition, issues connected with shadow
flickers and electromagnetic fields are presented in this summary.

Noise generation

greenbear7
11

Due to the predicted impact on the acoustic climate of the neighboring areas the developer
has completed noise level analyses. The purpose of such impact analysis of the planned
investment was to define conditional circumstances it should comply with, in order to
guarantee that its impact on acoustic climate will not exceed binding environmental quality
standards, as set for homestead housing - amounting to 55 dB for daytime and 45 dB for
nighttime.

Based on planned technical solutions and site development project for the investment, range
and level of the acoustic impact on the environment was defined. The values of noise
emissions obtained, showed that the noise levels will not exceed the amounts allowed for
the homestead housing for daytime and nighttime in the area where the housing is situated.
The map illustrating acoustic climate constitutes Project No.1 (Radzyn Chetminski and
Wabrzezno communes) is presented below (source: Analiza propagacji hatasu dla farmy
wiatrowej Radzyn Chetminski):

greenbear7
QFEENEALA son
The map illustrating acoustic climate constitutes Project No.1 (Radzyn Chetminski and Wabrzezno communes) and Project No.2 (Gruta
commune) is presented below (source: Analiza propagacji hatasu dla farmy wiatrowej Radzyf Chetminski). The map also includes an acoustic
climate constitute existing Linowo wind farm .

Zi

jp errr
i
I

QFeeNbeaLl sun

Birds and bats

The location of the Project No.1, which comprises 13 WTGs (1 in Wabrzezno commune and
12 in Radzyn Chetminski commune) and location of the Project No.2 comprising 1 WTG (in
Gruta commune) will create a threat to birds and bats. Nevertheless it should be pointed that
number of observations and reports on active wind farms and its impact on birds’
populations indicates that birds avoid collisions with wind farms. The number of deaths
within birds resulting from collisions with wind turbines is significantly smaller than those
caused by collisions with e.g. cars, power lines and houses.

To recognize the local birds’ populations and undertake applicable measures during the
planning stage the investor has conducted a number of ornithological observation on the
areas of the planned wind farms. In a view of the pre-investments monitoring results the
identified avifauna was classified as typical for the areas of kujawsko-pomorskie area,
characterized as with lots of observed bird species but insignificant records of rare and
infrequent species. The areas included in this project have not been identified as valuable or
of special interest concerning wildlife and nature protection needs.

Collisions of birds with the new objects may occur, especially at night, with weather
conditions resulting in limited visibility. However observations from existing wind farms show
that those would be very isolated incidents and would not have a significant effect on local
bird populations. Since the wind farm is not on a migration route and is not an important
breeding ground for protected species. It is therefore expected that collisions may only occur
incidentally and will not have a significant effect on the populations.

In line with EUROBATS guidelines (dealing with impact of wind farms on bats) the identified
species of bats belongs to a group with high risk of collision with wind turbines. However
taking into account the spatial distribution of wind turbines and areas where bats were
observed it was concluded that the risk may be significantly reduced by moving the turbines
from forested areas and borders of residential areas — as it was in this case. Due to the need
of bats conservation the location of the wind farm has been approved by the reports on bats
population. Nevertheless post-construction bats monitoring has been required.

Taking into account the characteristics of the investment, it has been concluded that the

undertaking will have no negative impact on the species and habitats protected under
‘Natura 2000’.

greenbear7
Visual impacts

The development of the Radzyn Chetminski wind farm project (encompassing 13 wind
turbines with the maximal level above the ground outlined by the blade of 200 m — tower plus
blade) and Gruta wind turbine project (encompassing 1 wind turbine with the maximal level
above the ground outlined by the blade of 150 m — tower plus blade) will influence the
landscape of the subject communes. The turbines which are currently regarded as visually
intrusive to current rural landscape will form architectonic dominant objects in the
environment. Nevertheless, it should be stressed that the evaluation of the influence of the
wind farm on the landscape is difficult and always subjective and depends on the individual
approach. It may be assumed that the projects will gain supporters and critics taking into
account the influence on landscape.

The pictures below present the rural landscape for the sites under development.

greenbear7
Further, taking into account the lack of both nature landscape protection zones as well as
protected man-made parks complexes the influence on the landscape in the final version of
the wind farms has been significantly limited.

Finally, it must be pointed that the influence on the landscape is not permanent, given the
expected ‘lifetime of the product” i.e. 25 years. After this period the disassembly of the wind
farms is planned, reconstruction is also possible.

The development apart from the stable visually intrusive change will create so called shadow
flicker caused by rotating turbine blades. This impacts residents living in close proximity to
the rotating shadow source. The Investor has completed a shadow flicker analyses for wind
turbines located in the vicinity of all three wind farms, further the results for Radzyn are
summarized. The results showed that the turbines will impact the nearby residential
dwellings by the flickering shadows between 01:37 and 19:25 hours per year in maximum
and from 0.28 hour to 1.46 hour per day maximum. While lack of clouds and barriers
between the receptor and wind turbine was assumed the results showed only the theoretical
and maximal impact. In fact it is expected that the real influence would be significantly lower
than the outputs of the calculations.

Electric and magnetic fields

The main sources of electromagnetic fields directly linked to the Project No. 1, is a WTG and
transformer output. These elements are placed inside the nacelle on top of the tower (at a
height of approx. 80 m to approx. 142.5 m). According to information included in the EIA

greenbear7
report, elements of WF are working with low voltage of about 400 V. Only the output of the
transformer is 30 kV medium voltage, which will be forwarded to the electricity grid,

Due to the location of the turbine at such high altitudes, the level of the electromagnetic field,
generated by the elements of power at the ground level (at a height of approximately 1.8 m)
can be generally omitted. The situation is similar in the case of the designed devices
equipped with generators with relatively low power. Besides the fact that they will be located
at high altitudes, they will also be encapsulated within the metallic conductor surrounded by
a nacelle, which in turn causes the power plant will not affect the shape of the
electromagnetic climate.

Second potential source of electromagnetic field with a frequency of 50 Hz, associated with
the Project No. 1, are electromagnetic cable lines. In accordance with the applicable
standards, all cables will be placed in trenches with a depth of at least 1 m and a width of
about 1 m. Medium voltage cable networks generate an electromagnetic field which level is
low enough that it does not threaten the environment.

Another potential source of the electromagnetic force is the construction of power stations
(GPO). The investment will involve the implementation underground cable connections. In
the case of modern power stations, the radiation of the electric and magnetic fields does not
occur in practice. The intensity of the fields will be a maximum of 30 A / m, which is much
lower than the permissible value (60 A / m). Since the location of the GPO is provided at a
distance of at least 50 meters from residential areas, it is clear that there will be a negative
impact.

Based on the information presented in the EIA reports related to the Project No. 1, it can be
summarized that:

* Project No. 1 is not the source of the electromagnetic field with a frequency of 50 Hz
or electromagnetic radiation in the range of medium wave with values higher than
acceptable;

¢ Implementation of Project No. 1 does not affect the quality of the received broadcast
radio - television, radio relay transmission will not interfere and will not cause
interference with electronic equipment;

¢ In accordance with point 33 of Annex 1 of the Regulation of the Minister of
Environment dated 30.10.2003, regarding acceptable levels of electromagnetic fields
in the environment and ways to keep checking these levels [Dz.U.2003.192.1883]
investor has no obligation to make measurements of electromagnetic fields in the
surroundings of the investment’s area.

The WTG 12G located in Gruta commune (Project No.2) will be connected directly to the
electricity grid (medium — voltage line located approx. 2 -3 km from the WTG). In this case
WTG itself is the only source of non — ionizing electromagnetic radiation, which can cause
an adverse effects to the human health (occurring in the situation of long — term exposure in
close distances — up to several meters). According to the EIA report, the investor will apply
new generation WTG, so the negative influence on the human health created by the WTG
will be reduced. Moreover placement of the WTG on high distance from the ground level
(approx. 100 m) reduces to minimum the potential negative impact.

greenbear7
Measure Aiming at Limitation of the Impact

The main measure which may be used to prevent significant environmental impact of a wind
farm is a good choice of the location. Thus, during the project preparation a number of
possibilities of different locations of wind turbines have been analyzed. Preparation of the
variants of the investment, apart from technological and economic issues such as winds
characteristics and costs of land purchase and use, have taken into account the following
issues, important from the perspective of environmental protection:

* existing state and way of land development and use of areas, which includes
distribution of residential housing, forests, farming land,

* mutual impact on individual objects on each other, including also possible adding up
of sound waves,

* necessity of protecting the objects of residential housing against noise,

* location from the perspective of birds and bats protection.

The second aspect of choice, very important from the point of view of environmental
protection, was the choice of a producer and a supplier of equipment. The investor is in
course of choosing modern installations of well-known producers with minimum level of
emitted noise.

Works consisting of placement of WTGs and successive preparation of variants of individual
WTGs'’ location took several months. After many analyses of the preliminary lay-out of wind
turbines, considering noise restrictions, avifauna protection, soil’s characteristic, adjustment
to lay-out have been implemented. In summary it may be stated, the layout of wind turbines
has been planned in that way to achieve the following goals:

* not to exceed the binding environmental noise quality standards, set in Executive
Order of the Ministry of Environment;

* to be located out of birds migration routes, birds concentrations, feeding or nesting
areas;

* to be located out of valuable plants habitats, wetlands or forest areas

* to be located out of nature and landscape protected areas

* not to disturb the continuity of ecological corridors

In Radzyn Chetminski wind farm the layout has been changed in order to exclude from the
investment the most valuable areas with the biggest concentration of birds recognized within
the pre-investment monitoring.

Post construction monitoring
Noise

Environmental decisions conditions obliges the investor to conduct post construction noise
level surveys for the wind farms one month after the project start-up. The results should be
presented to the Regional Environmental Directorate in Bydgoszcz, Voivodship
Environmental Inspectorate in Bydgoszcz and the Head of the respective commune.

If the measurements indicate that permissible noise levels are exceeded, then noise
reducing action will be necessary to be completed (i.e. reduction of the acoustic power of the
subject wind turbine(s).

greenbear7
Birds
Birds monitoring has been required by the local authorities for 3 years within the 5-year
period after project start-up.

The scope of monitoring should be identical as observations conducted during the pre-
investment observations and it should include:

¢ investigation of birds colliding with the turbines to discover any dead and hurt birds in
the vicinity of the wind turbines,

* evaluation of the wind farm operation impact on life conditions of birds living at the
investment area,

¢ description of the reaction of migrating species and species feeding within the wind
farm area on the operating wind farm (particularly in spring and autumn),

* evaluation on methods used in order to minimize the probability of birds collisions
with the turbines.

The results of the monitoring should be presented in written and electronic forms to the
Regional Environmental Directorate in Bydgoszcz and the Head of the respective commune.

Bats

Bats monitoring has been also recommended for the Radzyh Chetminski wind farm. In line
with good practice guidelines of EUROBATS 2006 a 3-year long post-development bats
monitoring has been proposed. The scope of the monitoring should include:

* results of the listening monitoring and comparison with results of the pre-
development monitoring,

* assessment of bats colliding with turbines, taking into account local and migrating
species and description of the reactions on the presence of wind turbines

* monitoring of deaths, including information on species, location and inaccuracy of the
investigation, resulting e.g. from collection and consumption of death birds by other
animals

The results of the monitoring should be presented in written and electronic forms to the
Regional Environmental Directorate in Bydgoszcz and the Head of Relevant Commune.

Additional information and grievance procedure

The mechanism for the claim procedure will be implemented by the company as a part of the
project management system. The procedure assigns a coordinator of the integrated system,
who will be responsible for reacting in case of complaints.

The Company welcomes ongoing comments and suggestions on the project. A grievance
form is attached to this non-technical summary.

greenbear7
A full EIA is available for the project and copies can be found in the Commune Hall. A hard
copy can be requested from the Company.

All requests for additional information related to the Wind farm should be addressed to
Green Bear Corporation Poland Sp. z 0.0.:

Mr. Marcin Kostrzewa, Manager of Engineering and Environmental Department
Tel: + 48 22 212 61 01
Email address: mkostrzewa@greenbearcorp.com

or

Mr. Maciej Sobczak, Project Manager

Tel: + 48 22 212 61 01

Email address: msobczak @greenbearcorp.com

www.greenbearcorp.com

greenbear7
